    

1400 Seaport Boulevard

Redwood City

California 94063

U.S.A.

 

main +1 650 480 8000

fax    +1 650 480 8100

www.openwave.com

   LOGO [g52843g12w23.jpg]

 

 

Exhibit 10.36

 

December 3, 2001

      REVISED

 

Jon Shantz

1400 Seaport Boulevard

Redwood City, CA 94063

 

Dear Jon:

 

I am delighted to make you this offer to join Openwave Systems Inc. effective
December 3, 2001. The offer is for you to join us as Senior Vice President –
Business Development, reporting directly to me. Your responsibilities will
include Mergers, Acquisitions, Investments and Alliances. From December 3, 2001
through and including January 4, 2002 you will work for Openwave a part time
schedule of 24 hours per week.

 

  •   Your full time monthly salary will be $22,916.67 per month, or $275,000.00
on an annualized basis.

 

  •   You are eligible to participate in the Corporate Annual Incentive Program
with a target of 50% of your annual salary. However, be advised that we have
already communicated that due to the current business conditions there will be
no payout on the Corporate Annual Incentive program for the 2001 calendar year.

 

  •   You will receive a signing bonus of $24,134. Should your employment with
Openwave voluntarily terminate within your first twelve (12) months of
employment, you agree to pay back the bonus on a pro-rated basis, with
pro-ration based upon the number of months of your service with the Company.

 

  •   Providing you are employed as a regular full time employee by Openwave
Systems Inc. (or one of its subsidiaries) on December 31, 2002 and based upon
the completion of mutually agreed upon deliverables, Openwave will pay you a
bonus of $60,000. The specific deliverables will be defined within your first 30
days of employment.

 

  •   Subject to the approval of the Compensation Committee of the Board of
Directors of Openwave you will be granted options to purchase 380,000 shares of
Common Stock. The vesting commencement date and the date of grant will be the
same. The shares will vest over four years with a one year cliff, meaning that
one fourth of your shares will be vested one year from your vesting commencement
date and the remaining shares will vest monthly thereafter. Vesting will, of
course, depend on your continued employment with Openwave.

 

  •   As an employee, you are also eligible to receive our standard employee
benefits.

 

  •   You should be aware that your employment with Openwave is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, Openwave is free to
conclude its employment relationship with you at any time, with or without
cause.

 

“Cause” shall mean (i) gross negligence or willful misconduct in the performance
of the Employee’s duties to the Company; (ii) repeated unexplained or
unjustified absence from the Company; (iii) a material and willful violation of
any federal or state law; (iv) refusal or failure to act in accordance with any
specific direction or order of the Company; (v) commission of any act of fraud
with respect to the Company; or (vi) conviction of a felony or a crime involving
moral turpitude causing material harm to the standing and reputation of the
Company, in each case as determined by the Board of Directors of the Company.



--------------------------------------------------------------------------------

    

1400 Seaport Boulevard

Redwood City

California 94063

U.S.A.

 

main +1 650 480 8000

fax    +1 650 480 8100

www.openwave.com

   LOGO [g52843g12w23.jpg]

 

You will be offered to sign Openwave’s standard change of control agreement,
which is approved for members of the Company’s executive management staff. The
agreement will provide for 50% accelerated vesting of your stock and stock
options upon a change of control and acceleration of vesting for the remaining
50% if your employment is terminated as a result of a substantial diminishment
of responsibilities within a 24-month period after the Company is acquired.

 

You are invited to attend Day One Orientation on your first day of work during
which you will learn more about Openwave’s business, culture and benefits. Our
Human Resources Department will contact you regarding the specific details for
your orientation. For purposes of Federal Immigration Law, you will be required
to provide to the Company documentary evidence of your identity and eligibility
for employment in the United States. Such documentation must be provided to us
within three (3) business days of your date of hire, or our employment
relationship with you may be terminated.

 

Upon joining Openwave you will be required to sign confidentiality and invention
agreement in which you will be asked to protect the company’s confidential
information and to assign to the company any inventions produced in the course
of your work.

 

Please review these terms to make sure they are consistent with your
understanding. If so, please sign and return this offer letter via fax to Susan
Ellis at 650-480-2700.

 

Your acceptance of this offer represents a unique opportunity for Openwave both
to grow and to succeed. I want to thank you for the commitment you have made to
our common vision and look forward to working with you.

 

 

 

                Accepted by:    

 

--------------------------------------------------------------------------------

         

 

--------------------------------------------------------------------------------

   

Kevin Kennedy

Chief Operating Officer

Openwave Systems

          Jon Shantz